Order entered May 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01553-CV

                            GERALLYNN LONGINO, Appellant

                                               V.

                                 WILLIAM EGAN, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04279-2012

                                           ORDER
       The Court has before it appellant’s second motion for extension of time to file her brief.

The Court GRANTS the motion and ORDERS appellant to file her brief by June 17, 2013. No

further extensions will be granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE